Citation Nr: 0104510	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-17 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to a service connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

In February 1998 the Board of Veterans' Appeals entered a 
decision granting an increased schedular rating of 70 percent 
for service-connected post traumatic stress disorder (PTSD).  
The issue of entitlement to a total rating due to individual 
unemployability by reason of service connected disability was 
referred to the RO for necessary action.  

Thereafter, in an August 1998 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), the veteran's claim for a total 
rating was denied, and it is from this denial that the 
present appeal arises.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Currently service connection is in effect for:  PTSD, 
rated as 70 percent disabling and for malaria and 
epidermophytosis, each of which is rated at a noncompensable 
level.  

3.  The veteran's service-connected disabilities, alone or in 
combination, do not prevent him from securing and following 
gainful employment.


CONCLUSION OF LAW

The veteran does not meet the requirements for a total 
disability rating based on individual unemployability due to 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.2, 4.10, 4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of hearing before the RO in March 1979, on an 
unrelated issue, the veteran reported that he didn't consider 
his work to be full-time, because he worked in construction 
where, after completing one job, he had to wait for the next 
to show up.  He stated that due to his kidney disorder he 
lost approximately 2 months of year of gainful employment.  

On VA examination in June 1994, the veteran was diagnosed 
with PTSD.  Though he was currently retired, he reported had 
had and lost over 20 jobs since service.  He indicted that he 
has had irritability and problems with authority that have 
resulted in a lack of consistent employment over the years 
since service.  The examiner noted that the veteran's PTSD 
has had a significant impact on his ability to maintain 
employment.  

A July 1994 letter from the veteran's physician at the VA 
clinic indicated that the veteran was seen in weekly 
psychotherapy group sessions.  The VA physician reported that 
the veteran had not worked since October 1985 when he left 
his place of employment after a traffic accident injury

In an October 1995 letter, the veteran's VA therapists 
reported that the veteran adopted avoidance coping mechanisms 
following the war which were manifested by traveling around 
the country, quitting many jobs rashly, and constant problems 
in marital relationships.  The veteran reportedly stated that 
he was hard to get along with, uptight, nervous, hot 
tempered, and agitated.  It was noted that he avoided movies, 
television, or other veterans telling him war stories because 
that triggered his PTSD symptoms.

On VA examination in December 1995, it was noted that the 
veteran began treatment three years ago and was being seen in 
weekly group psychotherapy sessions. The diagnoses were PTSD 
and diabetes, hypertension, and liver, heart and kidney 
problems.  The veteran was described as well groomed, 
appropriate, coherent, logical and anxious.  His mood and 
affect were unremarkable and his cognitive processes were 
grossly intact.  The veteran's level of functioning was noted 
to be 50 on the Global Assessment of Functioning (GAF) scale.

In July 1996 the veteran testified at a hearing at the RO.  
He reported that since service he has had many jobs which 
were mostly in construction due to his dislike of 
confinement.  He noted that he has been retired since 1985, 
that he received a pension and Social Security benefits, and 
that on a normal day, he goes to "Seniors," goes fishing, 
and tries to keep himself active.  He reported taking Prozac 
for PTSD.

On VA examination in March 1997, the veteran reported that he 
had had problems being around other people and that he stayed 
home a lot. He reported that he had an extremely difficult 
time keeping a job because he got extremely depressed and 
walked off the job sites.  However he did work all his life 
to support his family.  The diagnosis was PTSD and the GAF 
score was 40. The examiner commented that the veteran's PTSD 
symptoms had seriously interfered with his work ability 
despite a strong motivation and attempt on the veteran's part 
to obtain steady work.

In November 1997 the veteran testified at a hearing in 
Washington, D.C. before a Member of the Board.  He testified 
that his daily routine was composed of pretty much staying 
home and watching television and fishing once in a while.  He 
reported that he has had about 100 or more jobs since he got 
out of the service due to the fact that he would become angry 
and just walk off and quit.  He stated that the average 
length per job was two months.  He testified that he had very 
little patience and noted that when the least little thing 
went wrong, he got upset.  He noted that this has gone on for 
a long time and has caused him to quit over 100 jobs.  The 
veteran testified that the longest he was ever employed was 
during his last job as a boilermaker in 1985 when he was 
employed for six weeks.  He stated that he would become 
annoyed when someone said something that did not hit him 
right, and then he would get fed up and quit.  

In the veteran's Application for Increased Compensation Based 
On Unemployability (VA Form 21-8940) received in February 
1998, the veteran indicated that his PTSD prevented him from 
securing any substantially gainful occupation.  He reported 
that he last worked full time in October 1985, and that he 
left his last job because of his PTSD.  He indicated that he 
had not tried to obtain employment since he became too 
disabled to work.  He reported that he finished high school, 
and had not other education or training.  He also testified 
that he received Social Security benefits on account of his 
age and that he had never been hospitalized because of his 
psychiatric disorder.

In a letter from the veteran's VA therapist dated in May 
1998, it was noted that the veteran had been treated for PTSD 
in the Anxiety Disorder Clinic for the past five years.  Due 
to the severity of his symptoms he had been attending the 
weekly "Later Life PTSD" group as well as weekly individual 
treatment.  The therapist noted that the veteran's condition 
was severe and chronic, which "has and will interfere with 
daily functioning and his relationships."  

Received by the RO in June 1998 was a response from the 
"International Brotherhood of Boilermakers, Local 237," 
which reported that the veteran started employment in March 
1953 and retired in November 1985.  It was noted that the 
veteran received a pension.  The International Brotherhood of 
Boilermakers, Local 237, also reported that they had provided 
as much information as possible, and noted that they were a 
union and that their members did not work for them, but were 
sent to work by that office as requested by area contractors.  
The International Brotherhood of Boilermakers, Local 237, 
indicated that they were unable to supply information as to 
hours worked or pay received, as members received their pay 
from the contractor, and also provided the names and 
addresses of the contractors that the veteran worked for 
during his last 12 months of employment.

In a letter from the veteran's daughter in October 1998 she 
reported that her father had large "gaps" in his employment 
history, often due to medical conditions.  She stated that he 
had been forced to retire in 1984 and that his PTSD had gone 
undiagnosed for years.  

In January 1999 the veteran testified at a hearing at the RO 
that over his 32 to 33 year work history, he worked 
approximately 200 different jobs.  He claimed he worked as a 
boilermaker because he could work alone.  After service he 
was in and out of the hospital and reportedly did not go to 
work until about six years after service.  He claimed he 
would go on a job and be accused of drinking, even though he 
not drink.  The veteran's daughter testified that she 
remembered her father being in and out of the hospital while 
she was growing up, and that he took a lot of medications.  
She claimed that part of the veteran's problem on jobs was 
that he was "probably overmedicated" on prescribed 
medications and could not function as well as others.  She 
testified that the veteran had conflicts with some people and 
would end up quitting the job, which caused stress in their 
family life.  She claimed he worked sporadically, and that if 
he did not work in a union he would never have had a job 
because the union had to guarantee him a job.  

The veteran further testified that after he retired from the 
union in October 1985 he was in and out of the hospital 
numerous times for his nervous condition.  He claimed he had 
been given Valium, and that every time he went on a job they 
asked if he was drunk.  He testified that his conditions 
continued to worsen, and claimed that the week prior he got 
sick and could not take his medication for his PTSD.  His 
daughter testified that his anxiety level was high and he 
started to decline.  She claimed that if the veteran did not 
take those medications on a regular basis, no one could talk 
to him, and that they had to put up with this for years until 
they found that the medications would help the veteran.  The 
veteran testified that he worked part time for about six 
weeks in 1985, and that he started getting treatment at the 
VA in the late 80s or early 90's.  He indicated that it was 
after he left work that he began to have more problems, and 
that it was finally diagnosed as PTSD related to his combat 
experiences.  

The veteran further testified that his psychiatric condition 
was one of the conditions that his visiting nurse checked on, 
and that he also went to the hospital once a week for 
treatment, and also went to a support group.  He had trouble 
sleeping, had flashbacks, and had an awful anger, but 
indicated that the medications helped him.  He did not think 
that at that time he could fill out an employment application 
to go back to work, and did not think he could be on a job 
for fifteen minutes without walking off.  He testified that 
he was uptight and that sometimes it got so bad that he would 
just up and walk out of the group session.  He testified that 
he and his wife never went to parties or to the movies, and 
he indicated that he drove his wife to the store, but he 
stayed in the car.  He did not like people standing behind 
him.  He testified that he went fishing for a half hour or 
forty five minutes and was restless all the time.  He had a 
recurrent dream about grabbing bodies out from under the tree 
roots, and he woke up with night sweats.  

VA outpatient treatment records and VA hospital discharge 
summaries for the veteran dated from January 1998 to December 
1999 show that the veteran received frequent treatment for 
numerous unrelated medical problems, such as hepatitis C 
liver cirrhosis, diabetes mellitus, coronary artery disease 
status post-bypass, benign prostatic hypertrophy, 
hypertension, and chronic obstructive pulmonary disease.  He 
also attended therapy for his PTSD.  The records also reveal 
that the veteran received skilled nursing visits and was on 
hemodialysis for end stage renal disease.

On VA examination in February 2000 the veteran reported that 
he was retired, and that he stayed home and did not really do 
anything all day.  He reported a long history of being unable 
to work, which he attributed to his traumatic experiences in 
the military.  He was reported to cooperative and pleasant, 
alert and oriented.  His speech was normal.  Although he 
described himself as depressed, his affect was fairly full.  
The diagnoses included PTSD, severe and ongoing.  His GAF 
score was 35.  The VA examiner noted that the veteran 
continued to have very significant medical problems, PTSD 
symptoms and concomitant depression, which had been modestly 
helped by Prozac, which had also controlled his outbursts of 
anger.  He had nightmares and trouble sleeping, but denied 
flashbacks.  He indicated that he cried a lot.  It was noted 
that the veteran's symptoms seemed to be attributable to "a 
lifelong syndrome of PTSD," and that these symptoms had not 
abated, but were fully active and worsened as he faced the 
strains of chronic medical problems.  It was noted that his 
cycle of depression, PTSD, and physical problems escalated to 
the point where the veteran became suicidal and had 
inadequate resources to cope.  The VA examiner also noted 
that the veteran was "very impaired" by these series of 
problems, and could not exist on his own without the support 
of his family. 

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The Board has carefully reviewed the file and concludes that 
all notice requirements have been fulfilled and, moreover, 
there is no indication of any outstanding records, private or 
VA, that must be secured prior to resolution of the issue on 
appeal.  In this regard it is noted that the veteran was 
recently examined by VA, and the findings recorded therein 
have been carefully considered.

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
PTSD.  Total disability ratings based on individual 
unemployability may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  

If there is only one service-connected disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16(a).  For the purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple injuries incurred as a prisoner of 
war.  38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age, however, may not 
be considered a factor. 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The record reflects that the veteran's service connected 
disabilities include post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; as well as malaria and 
epidermitophytosis of the feet, both of which are assigned a 
non-compensable (0 percent) evaluation.  Since the veteran 
has one service-connected disability that is "ratable at 60 
percent or more", he has satisfied the disability percentage 
requirements of 38 C.F.R. § 4.16(a).  

Accordingly, the question is whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disability.  A review of the 
record shows that the veteran retired from a union, the 
International Brotherhood of Boilermakers, Local 237, in 
November 1985.  He contends that he last worked in October 
1985, and that since then he has been unable to work because 
of his PTSD and related symptoms.  Review of the claims 
folder does not show that the veteran stopped work due to 
PTSD, but rather a motor vehicle accident.  While the veteran 
has alleged that he held numerous jobs because of his 
behavior stemming from PTSD, his testimony at a hearing in 
1979 demonstrates that the large number of jobs held by the 
veteran during his working life resulted from the nature of 
his employment.  That is, he worked at various construction 
jobs until finished, and then waited for the next assignment.  
While he underwent various hospitalizations and medical 
treatment which most likely interfered with his ability to 
work to some extent, there is no indication in the record 
that any of these were due to PTSD or his other service-
connected disorders.  

Similarly, at present the medical evidence of record supports 
a finding that the veteran's PTSD does interfere with his 
ability to work; however it does not show that his PTSD 
precludes him from securing or following a substantially 
gainful occupation, without consideration of his advanced age 
and very disabling but nonservice-connected medical 
conditions.  

The record reflects that on VA examination in 1994, it was 
noted that the veteran's PTSD had a significant impact on his 
ability to maintain employment.  On VA examination in 1995 
the diagnosis was PTSD and his GAF score was 50.  On VA 
examination in 1997 the diagnosis was PTSD and the GAF score 
was 40, and the examiner commented that the veteran's PTSD 
symptoms have seriously interfered with his work ability 
despite a strong motivation and attempt on his part to obtain 
steady work.  In a letter from a VA therapist dated in May 
1998, it was noted that the veteran's condition was severe 
and chronic, which "has and will interfere with daily 
functioning and his relationships."  On VA examination in 
2000 the diagnoses included PTSD, severe and ongoing, and the 
GAF score was 35.  This GAF score followed AXIS III diagnoses 
of end-stage renal disease, coronary artery disease, 
Hepatitis C, hypertension, diabetes mellitus, benign 
prostatic hypertrophy, and renal osteodystrophy, and Axis IV 
diagnosis of strain of chronic illness.  The VA examiner 
essentially found that the veteran was "very impaired" by 
cycle of depression, PTSD, and physical problems, and could 
not exist on his own without the support of his family.  It 
is apparent that because of the multitude of physical and 
psychiatric problems the veteran is retired from the 
workforce and has made no effort during the past 15 years or 
so to seek any gainful employment.  Nonetheless, the Board 
finds that there is no medical evidence which shows that the 
veteran is precluded from working solely due to his PTSD and 
other service-connected disorders of malaria and skin 
disorder of the feet (neither of which appears to be 
symptomatic at present).  

The Board also notes that the schedular rating (70 percent) 
which has already been assigned for the veteran's service-
connected PTSD is recognition that the veteran's service-
connected PTSD does make it difficult for him to obtain and 
keep employment.  While it is apparent that the veteran has 
multiple medical problems, including PTSD, for which he 
receives frequent treatment, the medical evidence of record 
does not support the veteran's claim that he is unable to 
engage in substantially gainful employment solely due to his 
service-connected PTSD.  38 C.F.R. § 4.16(b).  Accordingly, 
his claim for a total disability rating based on individual 
unemployability due to service- connected disabilities must 
be denied.  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

